EMILIO M. GARZA, Circuit Judge,
specially concurring:
I completely agree with the first paragraph of Chief Judge Jones’s special concurrence, which concludes that the principals are entitled to qualified immunity because clearly established law did not put the constitutionality of their actions beyond debate. Accordingly, I join the first part of her opinion.
However, because we are ruling on a motion to dismiss, I am reluctant to proceed further and declare as a matter of law, based only on the pleadings, that these incidents constituted First Amendment violations. As the Supreme Court has articulated, “[wjhen qualified immunity is asserted at the pleading stage, the precise factual basis for the plaintiffs claim or claims may be hard to identify,” and deciding whether a violation has occurred “is an uncomfortable exercise where ... the answer [to] whether there was a violation may depend on a kaleidoscope of facts not yet fully developed.” Pearson v. Callahan, 555 U.S. 223, 238-39, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009) (internal citations and quotation marks omitted).